Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed 22 July 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hong.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of: claims 1-4, 6-12, 14-19 and 21-30 of U.S. Patent No. 9,265,040, claims 1-3, 5-9, 11-14, 16-20, 22-24, 26-30, 32-34 and 36-42 of U.S. Patent No. 9,867,209, claims 1-3, 5-9, 11-14, 16-20, 22-24, 26-30, 32-34, 36-40, 42-45, 47-51 and 53 of U.S. Patent No. 10,299,287, and claims 1-3, 5-9, 11-14, 16-20, 22-25, 27-31, 33-36, 38-42, 44-48, 50-54, 56-59 of U.S. Patent No. 10,841,939. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-48, the claims of each parent patent recite features such as providing configuration parameters including an indicator of a starting symbol for a control channel and a data channel. However, the claims additionally recite an RRC and subframes for the control and data channels. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention (or at the time the invention was made, pre-AIA ) to not recite the additional features.

Claims 1-7, 9-19, 21-31, 33-43 and 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 10-11, 13 ,19-20, 22, 28-29, 33-34 and 35 of U.S. Patent No. 9,986,546. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-7, 9-19, 21-31, 33-43 and 44-48, the claims of the related patent recite features such as providing configuration parameters including an indicator of a starting symbol for a control channel and a data channel. However, the claims additionally recite an RRC, scheduling the RRC and subframes for the control and data channels. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention (or at the time the invention was made, pre-AIA ) to not recite the additional features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6-7, 9-13, 18-19, 21-25, 30-31, 33-37, 42-43 and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenship et al. (US 2011/0051654) in view of Hong et al. (US 2011/0249633).
Regarding claim 1, Blankenship discloses a non-transitory computer-readable medium storing instructions (para. 56, 59 and 64; note: firmware, or a processor executing software, etc.) that, when executed, configure a device (fig. 1, item 105) to: transmit a control message (paras. 34 and 42-44; note: broadcast system information or RRC signaling) comprising one or more configuration parameters for radio resources of a control channel (paras. 35-36, 38 and 47; note: resources for an R-PDCCH), wherein the radio resources comprise a plurality of different sets of resources in one or more time intervals in a frame (figs. 2-5 and paras. 31-33; note: time periods in subframes in a frame where each subframe has frequency and time regions for control channels and data channels), and wherein the one or more configuration parameters indicate: the one or more time intervals (para. 35-36; note: starting and ending symbol of the R-PDCCH and/or number of symbols used; para. 38; note: SFN and/or subframe number); a starting symbol in the one or more time intervals and corresponding to both: the control channel; and a data channel associated with the control channel (para. 35, especially lines 7-12; note: R-PDCCH and R-PDSCH have the same starting symbol, where the R-PDCCH and R-PDSCH are associated as providing communications for a relay node - para. 32, especially last two sentences). 
Blankenship discloses different time-frequency resource regions for control channels (figs. 3-5) but fails to disclose one or more frequency resource parameters for each set of resources of the plurality of different sets of resources. Hong discloses providing frequency resource parameters for control channels (fig. 2; paras. 82 and 84). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have configuration parameters indicate one or more frequency resource parameters for each set of resources of the plurality of different sets of resources in the invention of Blankenship. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing configuration information for channels having various frequency and time allocations for proper reception of the channels (Hong, fig. 2 and paras. 82-84; Blankenship, figs. 3-5 and paras. 34-35 and 47; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 6, Blankenship in view of Hong teaches and makes the non-transitory computer-readable medium of claim 1, wherein the radio resources of the control channel, and second radio resources of the data channel, end at a symbol occurring last in a first time interval of the one or more time intervals (Blankenship, fig. 4 and para. 35, last sentence; note: R-PDCCH and R-PDSCH ending at the same symbol at the end of the allocation interval).
Regarding claim 7, Blankenship in view of Hong teaches and makes obvious the non-transitory computer-readable medium of claim 1, wherein the radio resources of the control channel, and second radio resources of the data channel, start from a symbol occurring first in a first time interval of the one or more time intervals (Blankenship, fig. 4 and para. 35, second and third sentences; note: R-PDCCH and R-PDSCH starting at the same symbol at the beginning of the allocation interval).
Regarding claim 9, Blankenship in view of Hong teaches and makes obvious the non-transitory computer-readable medium of claim 1, wherein the one or more time intervals (Blankenship, figs. 3-4, note: R-PDSCH and R-PDCCH resource allocations) is a subset including less than all time intervals in the frame (Blankenship, figs. 2-4; note: the R-PDSCH and R-PDCCH resource allocations are less than the entire frame and the entire subframe).  
Regarding claim 10, Blankenship in view of Hong teaches and makes obvious the non-transitory computer-readable medium of claim 1, wherein the starting symbol is an orthogonal frequency division multiplexing (OFDM) symbol (Blankenship, para. 35).  
Regarding claim 11, Blankenship in view of Hong teaches and makes obvious the non-transitory computer-readable medium of claim 1, wherein the instructions, when executed, further configure the device to transmit the control message via at least one protocol selected from the following protocols: a Wi-Fi protocol, a cellular protocol, or a multichannel multipoint distribution service (MMDS) protocol (Blankenship, paras. 33-35; note; LTE/LTE-A cellular protocol).  
Regarding claim 12, Blankenship in view of Hong teaches and makes obvious the non-transitory computer-readable medium of claim 1, wherein the device comprises a base station (Blankenship, paras. 32-35 and fig. 1; note: eNB to RN transmission).  
Regarding claim 13, these limitations are rejected on the same grounds as claim 1 above. In addition, Blankenship discloses a device (item 110/111) receives the transmission of claim 1 and has a non-transitory computer-readable medium storing instructions that, when executed, configure the device to receive (para. 56, 59 and 64; note: firmware, or a processor executing software, etc.) the control message of claim 1 above. 
Regarding claims 18-19 and 21-23, these limitations are rejected on the same ground as claims 6-7 and 9-11 above, respectively, for a device to receive the control channel. 
Regarding claim 24, Blankenship in view of Hong teaches and makes obvious the non-transitory computer-readable medium of claim 13, wherein the device is a wireless device (Blankenship, item 110/111; para. 22).
Regarding claim 25, these limitations are rejected on the same grounds as claim 1 above. In addition, Blankenship discloses a device (item 105) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to perform (para. 56, 59 and 64; note: firmware, or a processor executing software, etc.) the method of claim 1 above. 
 Regarding claims 30-31 and 33-36, these limitations are rejected on the same ground as claims 6-7 and 9-12 above, respectively. 
Regarding claim 37, these limitations are rejected on the same ground as claim 13 above. In addition, Blankenship discloses a device (item 110/111) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to perform (para. 56, 59 and 64; note: firmware, or a processor executing software, etc.) the method of claim 13 above. 
Regarding claims 42-43 and 45-48, these limitations are rejected on the same ground as claims 18-19 and 21-24 above, respectively.

Claims 2, 14, 26 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenship in view of Hong, as applied to claim 1, 13, 25 or 37 above, and further in view of Heo et al. (US 2008/0274749).
Regarding claim 2, Blankenship in view of Hong discloses a packet transmitted via a data channel (Blankenship, para. 32, last sentence) but fails to disclose the non-transitory computer-readable medium of claim 1, wherein the instructions, when executed, further configure the device to transmit, via the control channel, scheduling information for a packet transmitted via the data channel in the one or more time intervals. However, Heo discloses PDSCH packets (para. 77, penultimate sentence) are transmitted according to scheduling information of a PDCCH (para. 102, especially second and third sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the device to transmit, via the control channel, scheduling information for a packet transmitted via the data channel in the one or more time intervals in the invention of Blankenship in view of Hong. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing proper reception of data as is known in the art (Heo, paras. 77 and 102, and fig. 9; Blankenship, para. 32; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 14 and 38, these limitations are rejected on the same ground as claim 2 above for a device to receive the control channel. 
Regarding claim 26, these limitations are rejected on the same ground as claim 2 above. 

Claims 3, 15, 27 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenship in view of Hong, as applied to claim 1, 13, 25 or 37 above, and further in view of Chindapol et al. (US 2009/002066).
Regarding claim 3, Blankenship in view of Hong teaches a starting symbol position of a R-PDCCH (para. 35) but fails to teach and make obvious the non-transitory computer-readable medium of claim 1, wherein the one or more configuration parameters indicate the starting symbol by indicating a starting position of the control channel in a given time interval, of the one or more time intervals, in terms of a number of symbols in the given time interval. However, Chindapol discloses this feature (para. 76; note: stating location based on symbol offset as a number of OFDM symbols). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the one or more configuration parameters indicate the starting symbol by indicating a starting position of the control channel in a given time interval, of the one or more time intervals, in terms of a number of symbols in the given time interval in the invention of Blankenship in view of Hong. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a specific number of symbols for positioning to facilitate communication as known in the art (Chindapol, para. 76; Blankenship, para. 35); MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 15 and 39, these limitations are rejected on the same ground as claim 3 above for a device to receive the control channel. 
Regarding claim 27, these limitations are rejected on the same ground as claim 3 above. 

Claims 4, 16, 28 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenship in view of Hong, as applied to claim 1, 13, 25 or 37 above, and further in view of Awad et al. (US 2012/0294225).
Regarding claim 4, Blankenship discloses an R-PDDCH as localized or distributed (para. 35, second sentence) but Blankenship in view of Hong fails to teach and make obvious the non-transitory computer-readable medium of claim 1, wherein the one or more frequency resource parameters for each set of resources indicate whether a frequency resource is localized or distributed. However, Awad discloses an R-PDCCH as having localized or distributed frequencies (paras. 72-74). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the one or more frequency resource parameters for each set of resources indicate whether a frequency resource is localized or distributed in the invention of Blankenship in view of Hong. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an indication of frequency allocations (or assignment) to facilitate communication as is known in the art (Awad, paras. 72-73; Blankenship, para. 35; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 16 and 40, these limitations are rejected on the same ground as claim 4 above for a device to receive the control channel. 
Regarding claim 28, these limitations are rejected on the same ground as claim 4 above.

Claims 5, 17, 29 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenship in view of Hong, as applied to claim 1, 13, 25 or 37 above, and further in view of Camp, Jr. et al. (US 2011/0103315).
Regarding claim 5, Blankenship discloses OFDM subcarriers of a frame for PDCCH and PDSCH communication (figs. 2-4; para. 33, first sentence) but Blankenship in view of Hong fails to teach and make obvious the non-transitory computer-readable medium of claim 1, wherein the frame is associated with a carrier that comprises a plurality of orthogonal frequency division multiplexing (OFDM) subcarriers. However, Camp, Jr. discloses a PDCCH and PDSCH having an OFDM carrier that comprises subcarriers (fig. 2 and paras. 43; note: LTE using an OFDM carrier; paras. 44-45). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the frame associated with a carrier that comprises a plurality of orthogonal frequency division multiplexing (OFDM) subcarriers in the invention of Blankenship in view of Hong. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing and indicating a physical resource allocation for communication channels (Camp, Jr., fig. 2 and para. 43-45; Blankenship, figs. 2-4 and para. 33; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 17 and 41, these limitations are rejected on the same ground as claim 5 above for a device to receive the control channel. 
Regarding claim 29, these limitations are rejected on the same ground as claim 5 above.

Allowable Subject Matter
Claims 8, 20, 32 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the corresponding double patenting rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (WO 2010/0151086) discloses a subframe ending a channel (fig. 7 and paras. 69 and 83; note: R-PDSCH includes C2, and G2 is excluded from the subframe; see translation in Kim 2012/0099519, para. 69; note: G2 at the end of the subframe is excluded; para. 83; note: C2 is the R-PDSCH) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462